Baudeeh, J.
Subd. 3, sec. 3069, State. 1898, provides that an appeal may be taken “when an order grants, refuses, continues or modifies a provisional remedy.” The order appealed from herein denies the relator’s motion to limit the subjects as to which he is sought to1 be examined under sec. 4096. It neither’ “grants, refuses, continues or modifies a provisional remedy,” as mentioned in the section first cited, and is therefore not appealable. The fact that the court required the relator to pay costs of motion does not bring the case within the provisions of the statute as it now exists.
By the Court. — The appeal is dismissed.